     Case 3:18-cv-02758-S Document 112 Filed 05/31/19                  Page 1 of 4 PageID 1904


                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,
          Plaintiff,

v.

JOHN PLYLER PLUMBING AND
HARDWARE, INC.; OLSHAN LUMBER                                     Civil Action No.: 3:18-cv-02758-S
COMPANY; and PROSPERITY
COMPUTER SOLUTIONS, LLC, WADE
FRAZIER, GREG MATATALL, and ED
BALDRIDGE,

                   Defendants.


PROSPERITY COMPUTER SOLUTIONS, LLC’S MOTION FOR ORDER REQUIRING
         PRE-DISCOVERY IDENTIFICATION OF TRADE SECRETS

         Prosperity Computer Solutions, LLC (“Prosperity”), Wade Frazier (“Frazier”), Greg Matatall

(“Matatall”) and Ed Baldridge (“Baldridge”) (collectively, “Movants”) file this Motion for Order

Requiring Pre-Discovery Identification of Trade Secrets as follows:

         1.        Movants seek an order that requires Plaintiff ECI Software Solutions, LLC (“ECI”) to

identify, with reasonable particularity, the alleged trade secrets they claim Movants misappropriated

in this lawsuit before any Movant is obligated to produce responsive documents to 766 requests for

production and before any depositions of Movants in this case.

         2.        On May 28, 2019, ECI answered Movant’s interrogatories asking ECI to identify the

trade secrets in this lawsuit, and while ECI identified some trade secrets categories it failed to do so

with respect to many other categories. Thus, the Movants seek an order requiring ECI to provide a

list that:

               a. identifies each alleged trade secret that each Movant allegedly misappropriated;



MOTION FOR ORDER REQUIRING PRE-DISCOVERY IDENTIFICATION OF TRADE SECRETS                          PAGE 1
4822-9138-7798.1
     Case 3:18-cv-02758-S Document 112 Filed 05/31/19                   Page 2 of 4 PageID 1905


               b. separately breaks out each of the individual alleged trade secrets that ECI claims

                   Defendants have misappropriated;

               c. identifies all such trade secrets with sufficient particularity so that the reader

                   understands how each such trade secret differs from public domain information; and

               d. to the extent that one Movant is accused of misappropriating information different

                   from the others, include a list of which trade secrets each Defendant allegedly

                   misappropriated.

3.       The relief requested in this Motion is:

              a. consistent with the Court’s inherent powers under Federal Rules of Civil Procedure

                   26(c)(2)(L) and case law among federal courts, including the Northern District of

                   Texas;

              b. will give the Court and the Movants fair notice of the specific trade secrets at issue in

                   this lawsuit; and

              c. will allow the Court and the Movants to set an appropriate discovery scope;

              d. will avoid fishing expeditions that result in ECI simply morphing its claims to fit

                   whatever found an unbridled discovery thereby prolonging litigation.

         3.        For these reasons and those detailed in the Movants’ Brief in Support of Motion for

Order Requiring Pre-Discovery Identification of Trade Secrets filed concurrently herewith, the

Movants request that the Court order ECI to provide a reasonably particular identification of each

alleged trade secrets each Movant is accused of misappropriating within ten (10) days of the date of

an order granting this motion and prior to any Defendant being required to produce documents

responsive to any discovery based on ECI’s claims for trade secret misappropriation and before

Defendants are required to provide their deposition testimony in this case.



MOTION FOR ORDER REQUIRING PRE-DISCOVERY IDENTIFICATION OF TRADE SECRETS                            PAGE 2
4822-9138-7798.1
   Case 3:18-cv-02758-S Document 112 Filed 05/31/19                    Page 3 of 4 PageID 1906


                                                Respectfully submitted,


                                                By:
                                                Elisaveta Dolghih
                                                State Bar No.: 24043355
                                                Brent Sedge
                                                State Bar No. 24082120
                                                LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                2100 Ross Avenue, Suite 2000
                                                Dallas, Texas 75201
                                                Tel: (214) 722-7108
                                                Fax: (214) 722-7111
                                                Leiza.Dolghih@lewisbrisbois.com
                                                Brent.Sedge@lewisbrisbois.com

                                                ATTORNEYS FOR PROSPERITY
                                                COMPUTER SOLUTIONS, LLC, WADE
                                                FRAZIER, ED BALDRIDGE, and GREG
                                                MATATALL


                               CERTIFICATE OF CONFERENCE

       On May 30, 2019, Elisaveta Dolghih, counsel for Movants, conferred with ECI’s counsel
regarding this Motion via email. The parties were not able to work out their differences on this
Motion, thus ECI is listed as opposed.

                                                        /s/ Elisaveta Dolghih
                                                        Elisaveta Dolghih



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all counsel of record
in accordance with the Federal Rules of Civil Procedure on this the 30th of May, 2019.

Christopher M. LaVigne
lavignec@gtlaw.com
William Stark
starkb@gtlaw.com
GREENBERG TRAURIG, LLP
2200 Ross Avenue, Suite 5200
Dallas, Texas 75201
Telephone: (214) 665-3600
Facsimile: (214) 665-3601

MOTION FOR ORDER REQUIRING PRE-DISCOVERY IDENTIFICATION OF TRADE SECRETS                        PAGE 3
4822-9138-7798.1
   Case 3:18-cv-02758-S Document 112 Filed 05/31/19                     Page 4 of 4 PageID 1907



ATTORNEYS FOR PLAINTIFF
ECI SOFTWARE SOLUTIONS, INC.



                                                /s/ Elisaveta Dolghih
                                                Elisaveta Dolghih




MOTION FOR ORDER REQUIRING PRE-DISCOVERY IDENTIFICATION OF TRADE SECRETS                   PAGE 4
4822-9138-7798.1
